 Case 2:20-cv-00044-PLM-MV ECF No. 11 filed 05/12/20 PageID.81 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

VENTRON LOTT,

                       Plaintiff,                      Case No. 2:20-cv-44

v.                                                     Honorable Paul L. Maloney

ERICA HUSS et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

I. Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Ionia Correctional Facility (ICF) in Ionia, Ionia County, Michigan. The events

about which he complains, however, occurred at the Marquette Branch Prison (MBP) in
    Case 2:20-cv-00044-PLM-MV ECF No. 11 filed 05/12/20 PageID.82 Page 2 of 13



Marquette, Marquette County, Michigan. Plaintiff sues Warden Erica Huss, Mental Health Doctor

Unknown Meeten, Registered Nurses Catherine Lynch and Brenda James, Staff Member J. Bolton,

and Prison Counselor Unknown Torrington.

                 Plaintiff alleges that during third shift on April 18, 2019, after he had taken his

medications, an officer brought him his CPAP breathing machine. Plaintiff was too physically

weak to maintain his balance and kept falling. In addition, Plaintiff’s speech was slurred. The

officer placed Plaintiff in a wheelchair and transported him to the medical unit.

                 When Plaintiff arrived at the medical unit, Defendant Lynch evaluated him and

called Nurse Practitioner Samulson. Plaintiff was then sent to the local hospital. Upon his arrival

at the emergency room, Plaintiff told medical staff that he believed he was having side effects from

Geodon1, which was one of his medications. Plaintiff told the doctor that he had been having such

side effects for the past three months and had sent several kites to prison officials complaining of

his symptoms. Plaintiff’s blood screen was negative for any illegal or illicit drugs in his system.

Plaintiff had a CAT scan that showed no sign of a TIA [Transient Ischemic Attack] or a stroke,

but showed some nerve damage, probably related to Plaintiff’s use of Geodon.

                 After Plaintiff was released from the hospital, he received a Notice of Intent (NOI)

stating that he was being charged with the cost of the hospital bill because prison health care

postulated that Plaintiff’s medical condition was caused by self-injurious behavior. Plaintiff states

that this is contrary to the documentation of the ER physician, and that his symptoms were caused

by the Geodon. Plaintiff requested a hearing and explained that he had been taking his medications

as directed. Defendants failed to present any evidence in support of their assertion that Plaintiff’s

medical condition was the result of self-injurious behavior. Plaintiff states that a Nurse Practitioner


1
 Plaintiff spells it “Geodin,” but according to the emergency room report, the correct spelling is Geodon. (ECF No.
1-7.)

                                                         2
 Case 2:20-cv-00044-PLM-MV ECF No. 11 filed 05/12/20 PageID.83 Page 3 of 13



does not have the authority to overrule the findings of the ER physician. Following the hearing,

Plaintiff was charged $2,460.84 for the hospital visit.

               Plaintiff showed Defendant Torrington the hospital paperwork and was told to file

a grievance. Plaintiff filed a grievance and appealed the denial through step III. Defendant Lynch

told Plaintiff that she had never seen him taking his pills in an improper way and did not know

why he was being accused of that. Defendants placed a hold on Plaintiff’s account to force him to

pay for the hospital bill. Plaintiff states that this is a hardship because he is now indigent and

cannot phone family or buy healthcare items. Defendant Meeten has now lowered Plaintiff’s dose

of Geodon to 40 mg twice a day, which Plaintiff claims shows that his Geodon dosage was the

cause of his dizziness and slurred speech.

               Plaintiff claims that Defendants violated his rights under the Eighth and Fourteenth

Amendments. Plaintiff seeks damages and injunctive relief.

II. Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it
                                                  3
 Case 2:20-cv-00044-PLM-MV ECF No. 11 filed 05/12/20 PageID.84 Page 4 of 13



asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      Respondeat superior

                Plaintiff fails to make specific factual allegations against Defendant Huss, other

than his claim that she failed to conduct an investigation in response to his grievances.

Government officials may not be held liable for the unconstitutional conduct of their subordinates

under a theory of respondeat superior or vicarious liability. Iqbal, 556 U.S. at 676; Monell v. New

York City Dep’t of Soc. Servs., 436 U.S. 658, 691(1978); Everson v. Leis, 556 F.3d 484, 495 (6th

Cir. 2009). A claimed constitutional violation must be based upon active unconstitutional

behavior. Grinter v. Knight, 532 F.3d 567, 575-76 (6th Cir. 2008); Greene v. Barber, 310 F.3d

889, 899 (6th Cir. 2002). The acts of one’s subordinates are not enough, nor can supervisory

liability be based upon the mere failure to act. Grinter, 532 F.3d at 576; Greene, 310 F.3d at 899;
                                                   4
 Case 2:20-cv-00044-PLM-MV ECF No. 11 filed 05/12/20 PageID.85 Page 5 of 13



Summers v. Leis, 368 F.3d 881, 888 (6th Cir. 2004). Moreover, § 1983 liability may not be

imposed simply because a supervisor denied an administrative grievance or failed to act based

upon information contained in a grievance. See Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir.

1999). “[A] plaintiff must plead that each Government-official defendant, through the official’s

own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676. Plaintiff has failed

to allege that Defendant Huss engaged in any active unconstitutional behavior. Accordingly, he

fails to state a claim against her.

IV.     Immunity for Hearing Officer

                Plaintiff’s claims against Defendant Torrington is premised on his actions as the

hearing officer who presided over Plaintiff’s administrative hearing.           The Sixth Circuit,

recognizing that a Michigan hearings officer has adjudicatory functions spelled out by statute in

the nature of an administrative law judge, has held that hearings officers are entitled to absolute

judicial immunity from damages in relation to actions within the officer’s authority. Shelly v.

Johnson, 849 F.2d 228, 229 (6th Cir. 1988); Mich. Comp. Laws §§ 791.251-255. See also

Williams v. McGinnis, Nos. 02-1336, 02-1837, 2003 WL 245352, at *2 (6th Cir. Jan. 31, 2003)

(recognizing that Michigan’s prison hearings officers are entitled to absolute immunity);

Thompson v. Mich. Dep’t of Corr., No. 01-1943, 2002 WL 22011, at *1 (6th Cir. Jan. 2, 2002)

(same); Gribble v. Bass, No. 93-5413, 1993 WL 524022, at *2 (6th Cir. Dec. 16, 1993) (same).

Plaintiff’s claim against Defendant Torrington fails because he is absolutely immune from suit for

damages under the circumstances of this case.

                Moreover, injunctive relief is not available under § 1983, because, under the 1996

amendments to that statute, injunctive relief “shall not be granted” in an action against “a judicial

officer for an act or omission taken in such officer’s judicial capacity . . . unless a declaratory

decree was violated or declaratory relief was unavailable.” 42 U.S.C. § 1983; accord Savoie v.
                                                 5
 Case 2:20-cv-00044-PLM-MV ECF No. 11 filed 05/12/20 PageID.86 Page 6 of 13



Martin, 673 F.3d 488, 496 (6th Cir. 2012). Plaintiff does not allege that a declaratory decree was

violated or that declaratory relief was unavailable. Consequently, his claim for injunctive relief is

barred. Montero v. Travis, 171 F.3d 757, 761 (2d Cir. 1999).

V.     Eighth Amendment

               Plaintiff claims that Defendants treatment of him violated his rights under the

Eighth Amendment.       The Eighth Amendment prohibits the infliction of cruel and unusual

punishment against those convicted of crimes. U.S. Const. amend. VIII. The Eighth Amendment

obligates prison authorities to provide medical care to incarcerated individuals, as a failure to

provide such care would be inconsistent with contemporary standards of decency. Estelle v.

Gamble, 429 U.S. 102, 103-04 (1976). The Eighth Amendment is violated when a prison official

is deliberately indifferent to the serious medical needs of a prisoner. Id. at 104-05; Comstock v.

McCrary, 273 F.3d 693, 702 (6th Cir. 2001).

               A claim for the deprivation of adequate medical care has an objective and a

subjective component. Farmer v. Brennan, 511 U.S. 825, 834 (1994). To satisfy the objective

component, the plaintiff must allege that the medical need at issue is sufficiently serious. Id. In

other words, the inmate must show that he is incarcerated under conditions posing a substantial

risk of serious harm. Id. The objective component of the adequate medical care test is satisfied

“[w]here the seriousness of a prisoner’s need[ ] for medical care is obvious even to a lay person.”

Blackmore v. Kalamazoo Cty., 390 F.3d 890, 899 (6th Cir. 2004). If the plaintiff’s claim, however,

is based on “the prison’s failure to treat a condition adequately, or where the prisoner’s affliction

is seemingly minor or non-obvious,” Blackmore, 390 F.3d at 898, the plaintiff must “place

verifying medical evidence in the record to establish the detrimental effect of the delay in medical

treatment,” Napier v. Madison Cty., 238 F.3d 739, 742 (6th Cir. 2001) (internal quotation marks

omitted).
                                                 6
 Case 2:20-cv-00044-PLM-MV ECF No. 11 filed 05/12/20 PageID.87 Page 7 of 13



               The subjective component requires an inmate to show that prison officials have “a

sufficiently culpable state of mind in denying medical care.” Brown v. Bargery, 207 F.3d 863,

867 (6th Cir. 2000). Deliberate indifference “entails something more than mere negligence,” but

can be “satisfied by something less than acts or omissions for the very purpose of causing harm or

with knowledge that harm will result.” Farmer, 511 U.S. at 835. “[T]he official must both be

aware of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Id. at 837.

               Not every claim by a prisoner that he has received inadequate medical treatment

states a violation of the Eighth Amendment. Estelle, 429 U.S. at 105. As the Supreme Court

explained:

       [A]n inadvertent failure to provide adequate medical care cannot be said to
       constitute an unnecessary and wanton infliction of pain or to be repugnant to the
       conscience of mankind. Thus, a complaint that a physician has been negligent in
       diagnosing or treating a medical condition does not state a valid claim of medical
       mistreatment under the Eighth Amendment. Medical malpractice does not become
       a constitutional violation merely because the victim is a prisoner. In order to state
       a cognizable claim, a prisoner must allege acts or omissions sufficiently harmful to
       evidence deliberate indifference to serious medical needs.

Id. at 105-06 (quotations omitted). Thus, differences in judgment between an inmate and prison

medical personnel regarding the appropriate medical diagnoses or treatment are not enough to state

a deliberate indifference claim. Sanderfer v. Nichols, 62 F.3d 151, 154-55 (6th Cir. 1995); Ward

v. Smith, No. 95-6666, 1996 WL 627724, at *1 (6th Cir. Oct. 29, 1996). This is so even if the

misdiagnosis results in an inadequate course of treatment and considerable suffering. Gabehart v.

Chapleau, No. 96-5050, 1997 WL 160322, at *2 (6th Cir. Apr. 4, 1997).

               The Sixth Circuit distinguishes “between cases where the complaint alleges a

complete denial of medical care and those cases where the claim is that a prisoner received

inadequate medical treatment.” Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976). If “a


                                                7
 Case 2:20-cv-00044-PLM-MV ECF No. 11 filed 05/12/20 PageID.88 Page 8 of 13



prisoner has received some medical attention and the dispute is over the adequacy of the treatment,

federal courts are generally reluctant to second guess medical judgments and to constitutionalize

claims which sound in state tort law.” Id.; see also Rouster v. Saginaw Cty., 749 F.3d 437, 448

(6th Cir. 2014); Perez v. Oakland Cty., 466 F.3d 416, 434 (6th Cir. 2006); Kellerman v. Simpson,

258 F. App’x 720, 727 (6th Cir. 2007); McFarland v. Austin, 196 F. App’x 410 (6th Cir. 2006);

Edmonds v. Horton, 113 F. App’x 62, 65 (6th Cir. 2004); Brock v. Crall, 8 F. App’x 439, 440 (6th

Cir. 2001); Berryman v. Rieger, 150 F.3d 561, 566 (6th Cir. 1998). “Where the claimant received

treatment for his condition, as here, he must show that his treatment was ‘so woefully inadequate

as to amount to no treatment at all.’” Mitchell v. Hininger, 553 F. App’x 602, 605 (6th Cir. 2014)

(quoting Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir. 2011)). He must demonstrate that

the care he received was “so grossly incompetent, inadequate, or excessive as to shock the

conscience or to be intolerable to fundamental fairness.” See Miller v. Calhoun Cty., 408 F.3d 803,

819 (6th Cir. 2005) (quoting Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir. 1989)).

               Plaintiff claims that Defendants were deliberately indifferent to his serious medical

needs when they did not adequately monitor his Geodon dosage, which resulted in his

hospitalization. In support of this claim, Plaintiff states that he sent several kites to health care

prior to his hospitalization complaining of dizziness. However, Plaintiff fails to allege facts

showing that any of the named Defendants were personally aware of the kites he sent. It is clear

from Plaintiff’s complaint that when Defendants became aware of Plaintiff’s symptoms on April

18, 2019, they transported him to the hospital so that he could received appropriate medical

treatment. According to the medical records attached to Plaintiff’s complaint, he was screened for

a stroke, a head injury, and for illicit drug use. (ECF No. 1-7.)




                                                 8
 Case 2:20-cv-00044-PLM-MV ECF No. 11 filed 05/12/20 PageID.89 Page 9 of 13



               The emergency room physician noted that Plaintiff appeared to be intoxicated, but

test results were negative for alcohol and illegal drugs. (Id. at PageID.36-37.) Although Plaintiff

claims that the emergency room doctor found that he was suffering from side-effects of Geodon,

the only notation to that effect appears to have been handwritten by Plaintiff after the fact:




(Id. at PageID.30.) Because of Plaintiff’s handwritten note on the emergency room record, the

Court is unable to determine what the record actually says regarding the cause of Plaintiff’s

apparent intoxication, but it could just as easily be “Likely an overdose on Geodon.”

               The emergency room physician’s diagnosis was listed as unspecified altered mental

status and ataxia. (Id. at PageID.31.) Plaintiff denied an overdose and was screened for suicide

risk. (Id. at PageID.32.) The medical records show that during his time in the emergency room,

his condition improved to the point where Plaintiff could stand, although he continued to have

some ataxia. After being assured that Plaintiff could stay in bed upon his return to the prison, the

ER physician discharged Plaintiff. (Id.) It appears that Plaintiff received prompt medical attention

for his symptoms. Nothing in Plaintiff’s complaint indicates that he was denied treatment for a

serious medical condition.     Therefore, Plaintiff’s Eighth Amendment claims are properly

dismissed.

VI.    Fourteenth Amendment

               Plaintiff claims that pursuant to MDOC Policy Directive 03.04.101, he was charged

the full cost of his emergency room visit because he was improperly found to have engaged in self-

injurious behavior. The elements of a procedural due process claim are: (1) a life, liberty, or

property interest requiring protection under the Due Process Clause, and (2) a deprivation of that



                                                 9
 Case 2:20-cv-00044-PLM-MV ECF No. 11 filed 05/12/20 PageID.90 Page 10 of 13



interest (3) without adequate process. Women’s Med. Prof’l Corp. v. Baird, 438 F.3d 595, 611

(6th Cir. 2006). “Without a protected liberty or property interest, there can be no federal

procedural due process claim.” Experimental Holdings, Inc. v. Farris, 503 F.3d 514, 519 (6th Cir.

2007) (citing Bd. of Regents of State Colleges v. Roth, 408 U.S. 564, 579 (1972)).

               Plaintiff contends that, in violation of MDOC policy, the hearing officer found that

he had injured himself without any evidence to support such a finding. Plaintiff asserts that the

emergency room physician found that he was suffering from side-effects of his prescription

Geodon, through no fault of his own.

               Plaintiff’s due process claim is barred by the doctrine of Parratt v. Taylor, 451 U.S.

527 (1981), overruled in part by Daniels v. Williams, 474 U.S. 327 (1986). Under Parratt, a

person deprived of property by a “random and unauthorized act” of a state employee has no federal

due process claim unless the state fails to afford an adequate post-deprivation remedy. If an

adequate post-deprivation remedy exists, the deprivation, although real, is not “without due

process of law.” Parratt, 451 U.S. at 537. This rule applies to both negligent and intentional

deprivations of property, as long as the deprivation was not done pursuant to an established state

procedure. See Hudson v. Palmer, 468 U.S. 517, 530-36 (1984). Because Plaintiff’s claim is

premised upon allegedly unauthorized acts of a state official, he must plead and prove the

inadequacy of state post-deprivation remedies. See Copeland v. Machulis, 57 F.3d 476, 479-80

(6th Cir. 1995); Gibbs v. Hopkins, 10 F.3d 373, 378 (6th Cir. 1993). Under settled Sixth Circuit

authority, a prisoner’s failure to sustain this burden requires dismissal of his § 1983 due-process

action. See Brooks v. Dutton, 751 F.2d 197 (6th Cir. 1985).

               Plaintiff has not and cannot meet his burden. Plaintiff has not alleged that state

post-deprivation remedies are inadequate. The Sixth Circuit has found that Michigan law provides



                                                10
 Case 2:20-cv-00044-PLM-MV ECF No. 11 filed 05/12/20 PageID.91 Page 11 of 13



“several adequate post-deprivation remedies” to a prisoner asserting improper removal of money

from his prison account. Copeland, 57 F.3d at 480. In a number of cases similar to this one, the

Sixth Circuit has affirmed dismissal where the inmate failed to allege and show that state law post-

deprivation remedies were inadequate. Id. at 479-80 (money wrongly removed from prison

account); Lillie v. McGraw, No. 97-3359, 1997 WL 778050, at *1 (6th Cir. Dec. 12, 1997)

(officials allegedly broke television); Mowatt v. Miller, No. 92-1204, 1993 WL 27460, at *1 (6th

Cir. Feb. 5, 1993) (misapplication of money to a deficit in prison account); Shabazz v. Lecureux,

No. 85-2014, 1986 WL 16140, at *1 (6th Cir. Dec. 5, 1986) (illegal appropriation of money from

prisoner account). Accordingly, Plaintiff’s due process claims lack merit.

               Moreover, it is clear that Plaintiff received due process of law. In all cases where

a person stands to be deprived of his life, liberty or property, he is entitled to due process of law.

This due process of law gives the person the opportunity to convince an unbiased decision maker

that, for example, he has been wrongly or falsely accused or that the evidence against him is false.

The Due Process Clause does not guarantee that the procedure will produce a correct decision. “It

must be remembered that even if a state decision does deprive an individual of life, [liberty], or

property, and even if that decision is erroneous, it does not necessarily follow that the decision

violated that individual’s right to due process.” Martinez v. California, 444 U.S. 277, 284, n.9

(1980). “[T]he deprivation by state action of a constitutionally protected interest in ‘life, liberty

or property’ is not in itself unconstitutional; what is unconstitutional is the deprivation of such an

interest without due process of law.” Zinermon v. Burch, 494 U.S. 113, 125 (1990) (emphasis in

original).




                                                 11
    Case 2:20-cv-00044-PLM-MV ECF No. 11 filed 05/12/20 PageID.92 Page 12 of 13



                    In this case, Plaintiff received a hearing where he was allowed to present evidence.

(ECF No. 1-5, PageID.21.) The Hearing Officer, Defendant Torrington2 stated:

           PD 03.04.101, paragraph I states, “A prisoner who intentionally injures
           himself/herself and receives emergency medical care for that injury shall be
           charged the full cost of the emergency and subsequent medical care provided as a
           result of the injury except if a qualified mental health professional determines the
           prisoner was mentally ill at the time of the self-injury, and either lacked substantial
           capacity to know right from wrong or was incapable of conforming his/her conduct
           to Department rules. The cost of medical care shall include ancillary services such
           as transportation and custody costs.”

           Medical Records office was contacted and confirmed that prisoner Lott was sent to
           Marquette General Hospital Emergency Room for self-injurious behavior. The
           Medical Records office also confirmed that at no time did a Doctor confirm that
           prisoner Lott had any side effects from his medication.3

           Prisoner 593524 Lott shall pay the $2460.84 in restitution.

(Id.) The fact that Plaintiff does not agree with the hearing officer’s decision does not mean that

he did not receive due process. Both because Plaintiff’s claim is barred by Parratt and because

Plaintiff received all the process that was due, his Fourteenth Amendment claims are properly

dismissed.

                                                     Conclusion

                    Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). For the same

reasons that the Court dismisses the action, the Court discerns no good-faith basis for an appeal.



2
    According to the hearing report, the correct spelling is “Thorrington.” (ECF No. 1-5.)
3
 As noted above, Plaintiff appears to have altered the copy of the emergency room report that is attached to his
complaint. (ECF 1-7, PageID.30.)

                                                           12
 Case 2:20-cv-00044-PLM-MV ECF No. 11 filed 05/12/20 PageID.93 Page 13 of 13



                Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate

filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    May 12, 2020                                /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge




                                                 13
